  Case 19-24954        Doc 21       Filed 08/28/19 Entered 08/28/19 16:56:16        Desc Main
                                      Document     Page 1 of 2




 Brian J. Porter, Bar Number 14291
 Armand J. Howell, Bar Number 10029
 Benjamin J. Mann, Bar Number 12588
 HALLIDAY, WATKINS & MANN, P.C.
 Attorneys for Ditech Financial, LLC
 376 East 400 South, Suite 300
 Salt Lake City, UT 84111
 Telephone: 801-355-2886
 Fax: 801-328-9714
 Email: brian@hwmlawfirm.com
 File No: 52911

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                                   Bankruptcy Case No. 19-24954
                                                                  Chapter 13
MARILYN R MONSON
                                                       EXHIBIT AND WITNESS LISTS
                Debtor.                                     [Filed electronically]

         Ditech Financial, LLC. ("Ditech”), hereby provides its Exhibit and Witness Lists for use

in the evidentiary hearing on the Motion for Relief from the Automatic Stay and for in rem Relief.

Ditech’s exhibits are as follows:

              Exhibit #                   Description                       Offered Received
                 1        Note
                 2        Deed of Trust
                 3        Assignment from MERS to BAC
                 4        Assignment from BOA to Green Tree
                 5        Bankruptcy Case #11-22630 Voluntary Petition
                 6        Bankruptcy Case #11-22630 Docket Sheet
                 7        Bankruptcy Case #11-27187 Voluntary Petition
                 8        Bankruptcy Case #11-27187 Docket Sheet
                 9        Bankruptcy Case #13-25730 Voluntary Petition
                 10       Bankruptcy Case #13-25730 Docket Sheet
                 11       Bankruptcy Case #13-32539 Voluntary Petition
                 12       Bankruptcy Case #13-32539 Docket Sheet
                 13       Bankruptcy Case #16-21332 Voluntary Petition
  Case 19-24954       Doc 21     Filed 08/28/19 Entered 08/28/19 16:56:16             Desc Main
                                   Document     Page 2 of 2




                14       Bankruptcy Case #16-21332 Docket Sheet
                15       Bankruptcy Case #16-30053 Voluntary Petition
                16       Bankruptcy Case #16-30053 Docket Sheet
                17       Bankruptcy Case #18-28987 Voluntary Petition
                18       Bankruptcy Case #18-28987 Docket Sheet
                19       Bankruptcy Case #19-22105 Voluntary Petition
                20       Bankruptcy Case #19-22105 Docket Sheet
                21       Bankruptcy Case #19-24954 Voluntary Petition
                22       Bankruptcy Case #19-24954 Docket Sheet
                23       Bankruptcy Case #19-26119 Voluntary Petition
                24       Bankruptcy Case #19-26119 Docket Sheet
                25       Notice of Trustee’s Sale on 12/03/2018
                26       Notice of Trustee’s Sale on 04/01/2019
                27       Notice of Trustee’s Sale on 07/08/2019
                         Special Warranty Deed to Gary L. Monson and
                28
                         Marilyn J. Monson
                         Quit Claim Deed to Royce Monson and
                29
                         Esperanza Hernandez
                30       Quit Claim Deed to Linda Christensen

       Exhibit binders will be provided to the Court and to parties prior to the evidentiary hearing.

       Ditech does not plan on calling any witnesses; however, it reserves the right to examine

any witness called by the Debtor.



       Dated this 28th day of August 2019.

                                                              /s/ Brian J. Porter
                                                             Brian J. Porter
                                                             Attorney for Ditech Financial, LLC
